 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
     GABRIEL M. KRUSE,                             Case No. 1:19-cv-00005-EPG (PC)
 9
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT ALL CLAIMS
           v.                                      BE DISMISSED, EXCEPT FOR
11                                                 PLAINTIFF’S EIGHTH AMENDMENT
     R. FISHER, JR., et al.,                       CLAIMS FOR DELIBERATE
12                                                 INDIFFERENCE TO SERIOUS MEDICAL
                  Defendants.                      NEEDS AGAINST DR. BANSUAN AND
13                                                 DOE DEFENDANT(S)
14                                                 (ECF NOS. 1 & 7)
15                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
16
                                                   ORDER DIRECTING CLERK TO ASSIGN
17                                                 DISTRICT JUDGE
18          Gabriel Kruse (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the complaint commencing this action on January 2, 2019. (ECF No. 1).
21   The Court screened Plaintiff’s complaint. (ECF No. 7). The Court found that “Plaintiff’s
22   Eighth Amendment claims for deliberate indifference to serious medical needs against Dr.
23   Bansuan and unnamed individual(s) should proceed past the screening stage.” (Id. at 12). The
24   Court also found “that Plaintiff’s complaint fails to state any other cognizable claims.” (Id.).
25          The Court allowed Plaintiff to choose between proceeding only on the claims found
26   cognizable by the Court in the screening order, amending the complaint, or standing on the
27   complaint subject to the Court issuing findings and recommendations to a district judge
28   consistent with the screening order. (Id. at 12-13). On July 26, 2019, Plaintiff notified the

                                                      1
 1   Court that he wants to proceed only on the claims found cognizable in the screening order.
 2   (ECF No. 8).
 3          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 4   July 11, 2019 (ECF No. 7), and because Plaintiff has notified the Court that he wants to
 5   proceed only on the claims found cognizable in the screening order (ECF No. 8), it is HEREBY
 6   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s Eighth
 7   Amendment claims for deliberate indifference to serious medical needs against Dr. Bansuan
 8   and Doe Defendant(s).
 9          These findings and recommendations are submitted to the United States district judge
10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
11   (14) days after being served with these findings and recommendations, Plaintiff may file
12   written objections with the Court. The document should be captioned “Objections to
13   Magistrate Judge=s Findings and Recommendations.” Plaintiff is advised that failure to file
14   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
15   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
16   (9th Cir. 1991)).
17          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
18   judge to this case.
19
     IT IS SO ORDERED.
20

21
        Dated:      July 29, 2019                             /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28


                                                    2
